DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Szwalek (6,846,253).
Claim 34, Szwalek discloses a goal shooting target comprising:
a first member (left upper pole 82; column 5, lines 48-60) insertable into a first post (102) of a sports goal;
a second member (right upper pole 92; column 5, lines 48-60) insertable into a second post (112) of the sports goal; and
a panel (a target panel 22 as shown in figure 2 or panel 24 as shown in figure 3) coupled to and positioned between the first and second members, the panel is configured to block an object that is shot at the panel when the first member is positioned within the first post and the second .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Littman et al (8,961,339) hereinafter (Littman).

    PNG
    media_image1.png
    630
    825
    media_image1.png
    Greyscale

Claim 34, Littman discloses a goal shooting target (refer to annotated figure 6A; column 5, lines 66-67 and column 6, lines 1-20) comprising:
a first member (1st goal post) insertable into a first post (1st post holder) of a sports goal;
a second member (2nd goal post) insertable into a second post (2nd post holder) of the sports goal; and
a panel (panel) coupled to and positioned between the first and second members, the panel is configured to block an object that is shot at the panel when the first member is positioned within the first post and the second member is positioned within the second post; wherein the panel includes a frame (the broadest reasonable interpretation of frame would include the border perimeter of the panel) defining an opening, the frame is connected to the first member and is connected to the second member; and netting (panel) extending across the opening of the frame.
Claim 41, Littman discloses a goal shooting target (refer to annotated figure 6A; column 5, lines 66-67 and column 6, lines 1-20) comprising:
a first goal support including a first base configured to rest on a horizontal support surface, and a first post holder connected to the first base;
a second goal support including a second base configured to rest on a horizontal support surface, and a second post holder connected to the second base, wherein the first and second post holders are configured to be inserted into hollow ends of respective first and second goal posts of a sports goal; and
a panel coupled to the first and second goal supports, the panel is configured to define openings between the panel and the sports goal through which a hockey puck is capable of passing and the panel is configured to block a hockey puck that is shot at the panel located under a crossbar of the sports goal when the first and second post holders are positioned in the respective hollow In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim 42, Littman shows the panel includes a continuous frame (the broadest reasonable interpretation of continuous frame would include the border perimeter of the panel) defining an opening and connected to the first and second goal supports; and netting extending across the opening of the frame.
Claim 43, Littman shows the panel is configured to extend across most of a goal opening of the sports goal and to be generally coplanar with the first and second goal posts engaging the first and second post holders (figures 6A-6B).
Claim 44, Littman shows the first and second post holders are configured to extend upwardly into the respective first and second goal posts to keep the panel obstructing an opening of the sports goal during use (figures 6A-6B).
Claim 45, Littman shows the first and second goal supports are configured to hold the first and second goal posts off of the horizontal support surface (figures 6A-6B).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 29, 31-34, 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,668,346 (‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29-36 are directed to a target panel for attachment to a first and second members which in turn are insertable in to first and second posts, wherein the target panel may forms a plurality of openings with the first and second members and is formed of a netting material; the target panel is secured to the first and second members using a plurality of arms.  claims 41-45 are directed to a target panel for attachment to a first and second goal support which in turn are attached to first and second post holder having first and second base respectively, wherein the target panel includes a continuous frame and is formed of a netting material.  claims 1-29 of ‘346 is also directed to the same claimed structure as noted above.  Therefore, claims 29-34 and 41-45 read on the combination of claims 1-29 of ‘346.
Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 34, 41-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
04 February 2022